 

 

Exhibit 10.1

 

December 15, 2016 Amendment to the Employment Agreement

WHEREAS, the Board of Directors of Hasbro, Inc. (the “Company”) has determined
that it is in the best interest of the Company and its shareholders to extend
the employment of Brian Goldner (“Executive”) with the Company through December
31, 2020, and the Company and Executive have, therefore, agreed to amend certain
terms of the Amended and Restated Employment Agreement between the Company and
Executive effective as of October 4, 2012 (the “Original Agreement”), as amended
by the August 5, 2014 Amendment to the Amended and Restated Employment Agreement
(the “First Amendment”) (as so amended, the “Employment Agreement”); and

            WHEREAS Executive has agreed to the amendments of the Employment
Agreement set forth in this December 15, 2016 Amendment to the Employment
Agreement (the “Second  Amendment”);  

            NOW, THEREFORE, in consideration of the mutual covenants and
promises contained herein and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree to the
following changes to the Employment Agreement, effective as of December 15,
2016:

1.      Section 1 of the Original Agreement shall be amended to change the term
end date from December 31, 2017 to December 31, 2020.  For the avoidance of
doubt, the new term end date shall have no effect on the Service Component, as
defined in the Original Agreement, such that the Service Component shall
continue to be deemed satisfied (and Executive shall continue to be eligible for
vesting of the Special Equity Award as and to the extent permitted by the
Employment Agreement, including the remaining vesting components detailed
therein) if Executive remains continuously employed at the Company until
December 31, 2017.

 

2.      Section 2 of the Original Agreement shall be amended to change
Executive’s title from President and Chief Executive Officer to President,
Chairman and Chief Executive Officer.  All subsequent references in the Original
Agreement to President and Chief Executive Officer shall be deemed amended to
read President, Chairman and Chief Executive Officer.

 

3.      The initial two sentences of Section 3.1 of the Original Agreement shall
be deleted in their entirety and replaced with the following: “Beginning on
January 1, 2017, Hasbro shall pay to Executive an annualized base salary of One
Million, Five Hundred Thousand Dollars ($1,500,000) in biweekly installments,
less all applicable taxes and withholdings.”

 

 

--------------------------------------------------------------------------------

 

4.      The initial two sentences of Section 3.2 of the Original Agreement shall
be deleted in their entirety and replaced with the following: “Beginning in the
2017 fiscal year, Executive shall be eligible to receive a management incentive
plan bonus based on a target of one hundred seventy-five percent (175%) of
Executive’s earned base salary for the incentive year (the “Annual Bonus”).” 

 

5.      The first sentence of Section 3.5 of the Original Agreement shall be
deleted in its entirety up until the proviso (i.e., the section of the sentence
beginning with “Executive shall” and ending with “and PSAs”) and replaced with
the following: “Executive shall participate in Hasbro’s long-term incentive
program and shall have a target long-term incentive award level equal to 450% of
his annualized base salary, with awards to be made in the form and amounts
determined by Hasbro’s Compensation Committee, which includes options and
PSAs;”.

 

6.      The second sentence of Paragraph 6 of the First Amendment shall be
deleted in its entirety and replaced with the following: “If Executive remains
employed through December 31, 2017, and irrespective of whether his employment
with the Company continues following such date, Executive shall (provided he
abides by all non-competition, non-solicitation, confidentiality, and other
similar obligations to the Company) remain eligible, following a termination of
employment, to receive a pro-rated portion of each PSA award that was granted to
him pursuant to the Company’s long-term incentive program during his employment
with Hasbro, contingent in each case upon satisfaction of the relevant
performance criteria, as determined by the Company in accordance with the
applicable long-term incentive program following the end of each relevant
performance period.”

 

7.      Except as expressly modified herein, the Employment Agreement (as well
as the Restricted Stock Unit Agreement and the Contingent Stock Performance
Agreements issued in 2013 and 2014) shall remain in full force and effect. 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment under
seal as of the day and year set forth below.

 

Hasbro, Inc.                                                    Brian Goldner

 

By:       /s/ Edward Philip                                /s/ Brian
Goldner       

Name:  Edward Philip

Title:    Board Member

 

  12/16/16                                                       
12/16/16                      

Date                                                                Date

 

 

--------------------------------------------------------------------------------